279 F.3d 1062
UNITED STATES of America, Plaintiff-Appellee,v.Jose Trinidad CHAVEZ-VALENZUELA, Defendant-Appellant.
No. 00-50075.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted February 15, 2001.
Filed October 15, 2001.
Amended February 8, 2002.

1
Michael Ian Garey, Santa Ana, California, for the defendant-appellant.


2
Jason A. Forge, Assistant United States Attorney, Organized Crime Strike Force Section, Los Angeles, California, for the plaintiff-appellee.


3
Appeal from the United States District Court Central District of California; Richard A. Paez, District Judge, Presiding. D.C. No. CR-99-00244-RAP-01.


4
Before TASHIMA and FISHER, Circuit Judges, and ZILLY, District Judge.*

ORDER

5
The opinion filed October 15, 2001, is amended as follows:


6
At slip op. 14532, lines 31-32, replace "more than seven minutes and" with "some time, including the seven minute period when he was."


7
At slip op. 14539, line 5, insert footnote 7 after "... search."


8
7 Had the detention and questioning of Chavez-Valenzuela not exceeded the proper scope of the initial stop, the voluntariness of his consent to search his car would be properly addressed according to the factors set forth in United States v. Castillo, 866 F.2d 1071, 1082 (9th Cir.1989). See also Murillo, 255 F.3d at 1175; Perez, 37 F.3d at 515.



Notes:


*
 Honorable Thomas S. Zilly, United States District Judge for the Western District of Washington, sitting by designation